USCA4 Appeal: 21-7114      Doc: 16         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7114


        WARREN MATTHEW GIDDINGS,

                            Plaintiff - Appellant,

                     v.

        MONTGOMERY     COUNTY    POLICE;  MONTGOMERY                                COUNTY
        MARYLAND; FOX NEWS STAFF; ROCKVILLE MARYLAND,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:21-cv-01360-SAG)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed and remanded by unpublished per curiam opinion.


        Warren Matthew Giddings, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7114       Doc: 16        Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Warren Matthew Giddings seeks to appeal the district court’s order dismissing

        without prejudice his 42 U.S.C. § 1983 complaint for failure to comply with the court’s

        prior order directing him to amend his complaint. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). “[D]ismissals without prejudice generally are not appealable unless the

        grounds for dismissal clearly indicate that no amendment in the complaint could cure the

        defects in the plaintiff’s case.” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020)

        (internal quotation marks omitted), cert. denied, 141 S. Ct. 1376 (2021). Because the

        district court dismissed Giddings’ complaint without prejudice and Giddings could

        possibly cure the pleading deficiencies identified by the court by filing an amended

        complaint, the court’s order is neither a final order nor an appealable interlocutory or

        collateral order.

               Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

        court with instructions to allow Giddings to amend the complaint. * We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                   DISMISSED AND REMANDED



               *
                 In his informal brief and notice of appeal, Giddings claims that he never received
        the district court’s order directing him to amend his complaint.

                                                     2